Case 9:21-cv-80753-DMM Document 16 Entered on FLSD Docket 06/17/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 21-80753-CV-MIDDLEBROOKS/Matthewman

  THIEU NHU CHO,

         Plaintiff,

  v.

  AVANTEUSA, LTD. and
  CASCADE CAPITAL FUNDING, LLC,

        Defendants.
  ____________________________________/

                                     ORDER CLOSING CASE

         THIS CAUSE comes before the Court on Plaintiff’s Notice of Voluntary Dismissal with

  Prejudice, filed June 17, 2021. (DE 15). Pursuant to Rule 41(a) of the Federal Rules of Civil

  Procedure, a plaintiff may voluntarily dismiss an action by filing a notice of dismissal before the

  opposing party serves either an answer or a motion for summary judgment. See Fed. R. Civ. P.

  41(a)(1)(A)(i). Defendants have served neither. Accordingly, it is hereby

         ORDERED AND ADJUDGED that this case is DISMISSED WITH PREJUDICE. The

  Clerk of Court shall CLOSE THIS CASE. All pending motions are DENIED AS MOOT.

         SIGNED in Chambers in West Palm Beach, Florida, this 17th day of June, 2021.



                                                       ___________________________________
                                                       DONALD M. MIDDLEBROOKS
                                                       UNITED STATES DISTRICT JUDGE

  Copies to:     Counsel of Record
